DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is in response to the amendment filed 12/10/2020. As per the claims filed on the same date:
Claims 1, 2, 9-10, 15-16 were amended.
Clams 6, 14, 20 were cancelled.
No claims were added.
Claims 1-5, 7-13, 15-19 are pending in the application.
Claims 1, 9, 15 are independent claims.

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note Regarding Prior Art



Double Patenting

The Terminal Disclaimer filed 12/10/2020 is herein acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10, 16 are rejected under the same rationale as claim 2 above.


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1, 7-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gabriel Jakobson (US PG Pub no 20070260996; published: 03/03/2011) (hereinafter Jakobson) in view of Jerry G. Harris et al. (US PG Pub 2013/0120439; Published:05/16/2013; Filed: 08/28/2009)(hereinafter: Harris).
Note: Jakobson was cited in the IDS filed 2/14/2020.

Claim 1:
As per independent claim 1, Jakobson discloses a method comprising: 
obtaining a set of edits made to a content item currently displayed on a user interface of a client device [Fig. 1 - Fig. 7, and paragraphs [0012]-[0013], [0017], [0022], [0024], and [0027]-[0032]] edits are stored in order to track edits by multiple users ; 
determining an initial view of the content item prior to the set of replay edits [Fig. 1 - Fig. 7, and paragraphs [0012]-[0013], [0017], [0022], [0024], and [0027]-[0032], the original document is an initial view];
providing the initial view of the content item for display on the client device[Fig. 1 - Fig. 7, and paragraphs [0012]-[0013], [0017], [0022], [0024], and [0027]-[0032]] and
applying each edit in the set of replay edits to the initial view of the content item [Fig. 1 - Fig. 7, and paragraphs [0012]-[0013], [0017], [0022], [0024], and [0027]-[0032]].
automatically filtering the set of edits to generate a set of replay edits, wherein the filtering comprises identifying, within the set of edits, a subset of edits that were subsequently reverted or superseded by other edits and removing the subset of edits that were subsequently reverted or superseded by other edits from the set of replay edits.
Harris, in the same field of edit recording and playback discloses this limitation in that [[0051] a variation preview feature may allow a user to save the results of a collection of image editing operations as one variation of an edited image, to rewind a captured animation, to reconstruct an intermediate version of the image, and to perform a different collection of image editing operations on the reconstructed image to produce an alternate variation of the edited image.  In such embodiments, by iteratively performing editing operations, rewinding, and reconstructing the image from different points in the captured animation, multiple variations may be generated and previewed by the user, following multiple variation branches or chains]. By rewinding and reconstructing the image from different points in time, the user is essentially taking out (filtering and removing) a subset of edits that were superseded by other edits later in time, and removing those subset of edits since the alternate variation of the image is produced that does not include the edits performed later in time.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the replay edit teachings of Jakobson to remove the subset of edits that were subsequently superseded by other edits from 

Claim 7:
As per claim 7, which depends on claim 1, Jakobson and Harris disclose wherein applying each edit in the set of replay edits to the initial view of the content item comprises animating the edits in the set of replay edits in the initial view of the content item. Jakobson, (Fig. 1 - Fig. 7, and paragraphs [0012]-[0013], [0017]-[0025], [0027]-[0032]).

Claim 8:
As per claim 8, which depends on claim 7, Jakobson and Harris disclose wherein animating the edits in the set of replay edits comprises animating the edits in the initial view of the content item chronologically based on timestamps associated with each edit in the set of replay edits. Jakobson, (Fig. 1 - Fig. 7, and paragraphs [0012]-[0013], [0017]-[0025], [0027]-[0032]).

Claim 9:
	As per independent claim 9, it recites a non-transitory computer-readable medium comprising instructions that when executed by at least one processor causes a system to perform the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.


	As per independent claim 15, it recites a system to perform the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claims 3, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jakobson in view of Klaus Krauter Jens E. Rasmussen et al. (US PG Pub No. 20100241700; Published: 09/23/2010)(hereinafter: Rasmussen) further in view of Hidekazu Morooka (US Pg Pub 20100328692 published: 12/30/2010) (hereinafter Morooka).
Note: Morooka was cited in the IDS filed 2/14/2020.


Claim 3:
As per claim 3, which depends on claim 1, Jakobson discloses further comprising: grouping sequential edits of at least a portion of the subset of edits [¶ [0024] Step 608 determines whether the user had chosen to filter out revisions based on criteria, and Step 610 filters out all revisions not meeting the criteria. For example, a user may want to see only the revisions made by one author or a subset of the authors, as opposed to all revisions made by all authors].
Jakobson failed to specifically disclose wherein applying each edit in the set of replay edits to the initial view of the content item includes replaying the set of replay edits word-by-word responsive to the grouped sequential insertions exceeding a predefined amount of edits to the content item.
wherein applying each edit in the set of replay edits to the initial view of the content item includes replaying the set of replay edits word-by-word in that [0173] FIGS. 9A and 9B illustrates a series of windows showing edits to a conversation by a plurality of participants of the conversation, and playback of those edits, ¶ [0184] FIG. 9B illustrates playback of edits to the conversation illustrated in FIG. 9A. In some embodiments, the edits are played back in chronological order, e.g., according to timestamps associated with the edits. In some other embodiments, the edits are played back according to sequence numbers associated with the edits...[0210] the plurality of edits in the sequence of edits include distinct words. In these embodiments, the clients used by active participants in the conversation display word-by-word updates/edits to the conversation at substantially the same time as they are entered by the author of those update/edits].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the edit replay teachings of Jakobson to apply each edit in the set of replay edits to the initial view of the content item includes replaying the set of replay edits word-by-word as disclosed by Rasmussen. The motivation for doing so would have been to be able to discern the logical context, within a conversation, of each user contribution to the conversation (0010).
Jakobson and Rasmussen disclosed replaying user edits word-by word, however, failed to specifically disclose the replaying responsive to the grouped sequential insertions exceeding a predefined amount of edits to the content item. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the text display and edit replay of Jakobson and Rasmussen to display data responsive to the grouped sequential insertions exceeding a predefined amount of edits to the content item as disclosed by Morooka. One of ordinary skill in the art would be motivated to use more than a threshold amount of text because it obtains the desired layout (Morooka, paragraphs [0005] and [0006]).

Claim 11:
As per claim 11, it is rejected under the same rationale as claim 3 above.

Claim 17:
As per claim 17, it is rejected under the same rationale as claim 3 above.


Claims 4, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jakobson in view of Martin Labsky et al (US PG Pub No. 20120303371; published: 11/29/2012) (hereinafter Labsky).
Note: Labsky was cited in the IDS filed 2/14/2020.



As per claim 4, which depends on claim 1, Jakobson discloses further comprising: grouping sequential edits of at least a portion of the subset of edits [¶ [0024] Step 608 determines whether the user had chosen to filter out revisions based on criteria, and Step 610 filters out all revisions not meeting the criteria. For example, a user may want to see only the revisions made by one author or a subset of the authors, as opposed to all revisions made by all authors].
Jakobson failed to specifically disclose wherein applying each edit in the set of replay edits to the initial view of the content item includes replaying the set of replay edits character-by-character responsive to the grouped sequential insertions being below a predefined amount of edits to the content item.
Labsky, in the same field of correcting input text teaches wherein applying each edit in the set of replay edits to the initial view of the content item includes replaying the set of replay edits character-by-character (paragraphs [0094]-[0095], [0105]-[0109], [0125]-[0126], and [0130]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify to modify displaying the edit as disclosed by Jakobson to additionally be character-by-character as taught by Labsky. One of ordinary skill in the art would be motivated to displaying the edit character-by-character because it makes it easier to enter and proof data (Labsky, paragraph [0004]).
Jakobson and Labsky disclosed replaying user edits word-by word, however, failed to specifically disclose the replaying responsive to the grouped sequential insertions being below a predefined amount of edits to the content item.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the text display and edit replay of Jakobson and Labsky to display data responsive to the grouped sequential insertions being below a predefined amount of edits to the content item as disclosed by Morooka. One of ordinary skill in the art would be motivated to use more than a threshold amount of text because it obtains the desired layout (Morooka, paragraphs [0005] and [0006]).

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 4 above.

Claim 18:
	As per claim 18, it is rejected under the same rationale as claim 4 above.

Claims 5, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jakobson in view of Yash K.Gupta (US Pg Pub No. 2014/0033068 Published: 01/30/2014; Filed: 12/08/2008) (hereinafter: Gupta).
Note: Gupta was cited in the IDS filed 2/14/2020.


Claim 5:
further comprising: prioritizing replaying the subset of edits done by the particular user over replaying the edits of a second user within the set of replay edits.
Gupta, in the same field of displaying changes to a content item discloses this limitation in that [¶[0082] displaying a time line history of comments, including at least one of the original comment or the updated comment, as part of a collaboration workflow comprising comments from a set of reviewers. The time line display of comment history may comprise the history of a single comment, the history of a single reviewer's comments. See ¶ [0068] comment history played as animation. ¶ [0069-0076] edits stored separately in order to filter by comment or user].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filtering rules of Jakobson to prioritize replaying the edits of a first user over replaying the edits of a second user as disclosed by Gupta. The motivation for doing so would have been to allow new editors to review previous edits by filtering by editor and content item such that they familiarize themselves with the content quicker while reducing duplications (0003).

Claim 13:
As per claim 13, it is rejected under the same rationale as claim 5 above.

Claim 19:
As per claim 19, it is rejected under the same rationale as claim 5 above.

Allowable Subject Matter

Claims 2, 10, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 35 USC 112(b) rejection set forth above.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
As indicated to the Applicant on the interview held 12/1/2020, the amendments overcame the Jakobson reference (previously a 35 USC 102) rejection. However, the claim language now introduces the subject matter of previously rejected claim 6.
The Applicant argues “Harris recites that "a variation preview feature may allow a user to save the results of a collection of image editing operations as one variation of an edited image." That is, Harris enables a user to pick various editing operations within the image to arrive at different final images. However, Harris does not discuss filtering by "identifying ... edits that were subsequently reverted or superseded by other operations," as the amended independent claim 1 requires. Therefore, Harris does not show or render obvious the subject matter at issue”. The Examiner respectfully disagrees. The claim language requires identifying and removing edits that were subsequently “reverted” or “superseded” by other edits on the set of replay of edits.  “save the results of a collection of image editing operations as one variation of an edited image, to rewind a captured animation, to reconstruct an intermediate version of the image, and to perform a different collection of image editing operations on the reconstructed image to produce an alternate variation of the edited image”. That is, by rewinding and reconstructing the image from different points in time, the user is essentially taking out (filtering and removing) a subset of edits that were superseded by other edits later in time, and removing those subset of edits since the alternate variation of the image is produced that does not include the edits performed later in time. Therefore the Examiner maintains Harris reads on the claimed limitation. The Examiner suggests clarifying the claim language since all new edits on a document/file can, by definition “supersede” previous edits.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/HOWARD CORTES/Primary Examiner, Art Unit 2144